            Case 1:20-cv-05326-PGG Document 1 Filed 07/10/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- X
GABRIEL MCCOURT,                        :
                                        :
                Plaintiff,              : Case No.: _________________
                                        :
      -against-                         : COMPLAINT
                                        :
TERRAFORM POWER, INC., BRIAN            : DEMAND FOR JURY TRIAL
LAWSON, CAROLYN J. BURKE,               :
CHRISTIAN S. FONG, HARRY GOLDGUT, :
RICHARD LEGAULT, MARK                   :
MCFARLAND, and SACHIN SHAH,             :
                                        :
                Defendants.             :
--------------------------------------- X

       Plaintiff, Gabriel McCourt (“Plaintiff”), by his undersigned attorneys, alleges upon

personal knowledge with respect to himself, and information and belief based upon, inter alia, the

investigation of counsel as to all other allegations herein, as follows:

                                  NATURE OF THE ACTION

       1.        This is an action brought by Plaintiff against TerraForm Power, Inc (“TerraForm”

or the “Company”) and Company’s board of directors (collectively referred to as the “Board” or

the “Individual Defendants” and, together with TerraForm, the “Defendants”) for their violations

of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C.

§§ 78n(a) and 78t(a), SEC Rule 14a-9, 17 C.F.R. § 240.14a-9, and for breaching their fiduciary

duty of disclosure under Delaware State law.

       2.        On March 16, 2020 the Company entered into an agreement and plan of merger

(the “Merger Agreement”) between Brookfield Renewable Partners L.P. (“BEP”), Brookfield

Renewable Corporation (“BEPC”), 2252876 Alberta ULC (“Acquisition Sub,” and together

with BEP and BEPC, the “BEP Entities”), and TerraForm Power NY Holdings, Inc (“TerraForm




                                                  1
            Case 1:20-cv-05326-PGG Document 1 Filed 07/10/20 Page 2 of 16




New York”). As a result of the Merger Agreement, TerraForm will become an affiliate of BEP

(the “Proposed Transaction”) and TerraForm shareholders will receive either 0.381 Class A

exchangeable subordinate voting shares of BEPC or 0.381 of a limited partnership unit of BEP per

share (the “Merger Consideration”).

       3.          On June 29, 2020, in order to convince TerraForm shareholders to vote in favor

of the Proposed Transaction, Defendants authorized the filing of a materially incomplete and

misleading Schedule 14A Definitive Proxy Statement (the “Proxy”) with the Securities and

Exchange Commission (“SEC”).

       4.          The special meeting of TerraForm to vote on the Proposed Transaction is

scheduled for July 29, 2020 at 11:00 a.m., Eastern Time (the “Shareholder Vote”). It is imperative

that the material information that has been omitted from the Proxy is disclosed prior to the

Shareholder Vote so Plaintiff can cast an informed vote and properly exercise his corporate

suffrage rights.

       5.          For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and breaches of their

fiduciary duty of candor. Plaintiff seeks to enjoin Defendants from taking any steps to consummate

the Proposed Transaction until the material information discussed herein is disclosed to

TerraForm’s shareholders sufficiently in advance of the Shareholder Vote or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                   JURISDICTION AND VENUE

       7.          This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges




                                                    2
            Case 1:20-cv-05326-PGG Document 1 Filed 07/10/20 Page 3 of 16




violations of Sections 14(a) and 20(a) of the Exchange Act. This Court also has jurisdiction over

the duty of candor claim pursuant to 28 U.S.C. § 1367.

       8.        Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over the Defendants by this Court permissible

under traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec. Inv’r

Prot. Corp. v. Vigman 764 F.2d 1309, 1305 (9th Cir. 1985). “[S]o long as a defendant has minimum

contacts with the United States, Section of the Act confers personal jurisdiction over the defendant

in any federal district court.” Id. At 1316

       9.        Venue is proper in this District under Section 27 of the Exchange Act and 28

U.S.C. § 1391, because Defendants are found or are inhabitants or transact business in this District.

Indeed, TerraForm’s common units trade on Nasdaq GS, which is headquartered in this District

rendering venue in this District appropriate. See, e.g., United States v. Svoboda, 347 F.3d 471, 484

n.13 (2d Cir. 2003) (collecting cases).

                                              PARTIES

       10.       Plaintiff is, and at all relevant times has been, a shareholder of TerraForm.

       11.       Defendant TerraForm is a Delaware corporation and maintains its principal

executive offices at 200 Liberty Street, 14th Floor, New York, New York 10281. TerraForm’s

common stock is traded on the Nasdaq GS under the ticker symbol “TERP.”

       12.       Individual Defendant Brian Lawson is, and has been at all relevant times, the




                                                  3
            Case 1:20-cv-05326-PGG Document 1 Filed 07/10/20 Page 4 of 16




Chairman of the Board.

       13.       Individual Defendant Carolyn J. Burke is, and has been at all relevant times, a

director of the Company, as well as a member of the Special Committee of the Board.

       14.       Individual Defendant Christian S. Fong is, and has been at all relevant times, a

director of the Company, as well as a member of the Special Committee of the Board.

       15.       Individual Defendant Harry Goldgut is, and has been at all relevant times, a

director of the Company.

       16.       Individual Defendant Richard Legault is, and has been at all relevant times, a

director of the Company.

       17.       Individual Defendant Mark McFarland is, and has been at all relevant times, a

director of the Company, as well as the Chair of the Special Committee of the Board.

       18.       Individual Defendant Sachin Shah is, and has been at all relevant times, a director

of the Company.

       19.       The Individual Defendants referred to in ¶¶ 12-18 are collectively referred to

herein as the “Individual Defendants” and/or the “Board”, and together with TerraForm they are

referred to herein as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

       I.       Background and the Proposed Transaction

       20.       TerraForm owns and operates a best-in-class renewable power portfolio of solar

and wind assets located primarily in the U.S. and E.U., totaling more than 4,200 MW of installed

capacity. TerraForm’s goal is to acquire operating solar and wind assets in North America and

Western Europe.

       21.       BEP operates one of the world’s largest publicly traded, pure-play renewable




                                                 4
         Case 1:20-cv-05326-PGG Document 1 Filed 07/10/20 Page 5 of 16




power platforms. Its portfolio consists of hydroelectric, wind, solar and storage facilities in North

America, South America, Europe and Asia, and totals approximately 19,000 megawatts of

installed capacity and an approximately 13,000 megawatt development pipeline. BEP is listed on

the New York and Toronto stock exchanges.

       22.     On March 16, 2020, TerraForm and BEP issued a joint press release announcing

the Proposed Transaction, which stated in relevant part:

           BROOKFIELD RENEWABLE AND TERRAFORM POWER ENTER
                  INTO A DEFINITIVE MERGER AGREEMENT

       BROOKFIELD, NEWS, March 16, 2020 (GLOBE NEWSWIRE) -- Brookfield
       Renewable Partners L.P. (“Brookfield Renewable” or “BEP”) (TSX: BEP.UN;
       NYSE: BEP) and TerraForm Power, Inc. (“TerraForm Power” or “TERP”)
       (Nasdaq: TERP) today announced that they have entered into a definitive merger
       agreement for Brookfield Renewable to acquire all of the outstanding shares of
       Class A common stock of TerraForm Power, other than the approximately 62%
       currently owned by Brookfield Renewable and its affiliates.

       Each share of Class A common stock of TerraForm Power will be acquired for
       consideration equivalent to 0.381 of a Brookfield Renewable unit. For each share
       of TerraForm Power’s Class A common stock held, TERP shareholders will be
       entitled to receive, at their election, either Class A shares of Brookfield Renewable
       Corporation (“BEPC shares”) or limited partnership units of Brookfield Renewable
       (“BEP units”).

       The Special Committee of the Board of Directors at TerraForm Power (the “Special
       Committee”), comprised solely of non-executive, independent directors of
       TerraForm Power, has unanimously recommended that TERP shareholders
       approve the transaction. The Special Committee believes the transaction is fair to
       and in the best interests of TERP and its unaffiliated shareholders.

       “This is a compelling transaction that creates significant value for investors in both
       companies through a simplified corporate structure and continued sponsorship from
       Brookfield Asset Management,” said Sachin Shah, CEO of Brookfield Renewable.
       “We are pleased to have reached an agreement for a combined business with a
       longstanding track record of creating value for shareholders through all economic
       cycles, where investors will benefit from a globally diversified mandate, supported
       by significant access to capital and one of the strongest investment grade balance
       sheets in the sector.”




                                                 5
         Case 1:20-cv-05326-PGG Document 1 Filed 07/10/20 Page 6 of 16




       He continued, “The form of consideration through BEP units or the new BEPC
       shares will allow TERP shareholders to choose how to most efficiently participate
       in the transaction, either through a partnership or corporate structure.”

       Mac McFarland, Chair of the Special Committee, said, “We are pleased to have
       reached this agreement with Brookfield Renewable and believe it is in the best
       interests of TERP and its shareholders. Since receiving Brookfield Renewable’s
       initial proposal in January, the Special Committee has conducted extensive due
       diligence. With the assistance of our independent advisors, we have concluded that
       Brookfield Renewable’s improved proposal, which includes an increase in the
       exchange ratio, provides an immediate realization of value and upside potential.
       With the transaction, TERP shareholders will benefit from access to a broader
       growth mandate that includes the acquisition of global, multi-technology renewable
       power assets and development opportunities, as well as increased access to capital
       and liquidity, underpinned by an investment grade balance sheet.”

       The combined company will be one of the largest publicly-traded, globally-
       diversified, multi-technology, pure-play renewable power platforms, with total
       assets of approximately $50 billion and expected annual funds from operations of
       approximately $1 billion.

       23.      The Merger Consideration represents inadequate compensation for TerraForm

shares. Given the Company’s strong recent financial performance and bright economic outlook, it

is imperative that shareholders receive the material information (discussed in detail below) that

Defendants have omitted from the Proxy, which is necessary for shareholders to properly exercise

their corporate suffrage rights and cast an informed vote on the Proposed Transaction.

       II.     The Proxy Omits Material Information

       24.      On June 29, 2020, Defendants filed the materially incomplete and misleading

Proxy with the SEC. The Individual Defendants were obligated to carefully review the Proxy

before it was filed with the SEC and disseminated to the Company’s shareholders to ensure that it

did not contain any material misrepresentations or omissions. However, the Proxy misrepresents

and/or omits material information that is necessary for the Company’s shareholders to make an

informed decision in connection with the Proposed Transaction.

       25.      First, the Proxy omits material information regarding the Company’s and BEP’s



                                                6
         Case 1:20-cv-05326-PGG Document 1 Filed 07/10/20 Page 7 of 16




financial projections.

       26.      With respect to the Net Asset Value (“NAV”) Model for the Company, the Proxy

fails to disclose: (i) all line items used to calculate Adjusted EBITDA, Cash Available for

Distribution, and Cash Flow to Equity; and (ii) the updates and adjustments made to the NAV Model

during the process leading up to the execution of the Merger Agreement.

       27.      With respect to the Five-Year Business Plan Model for the Company, the Proxy

fails to disclose: (i) all line items used to calculate Adjusted EBITDA and Cash Available for

Distribution; and (ii) the updates and adjustments made to the Five-Year Business Plan Model

during the process leading up to the execution of the Merger Agreement.

       28.      With respect to the BEP Management Forecasts, the Proxy fails to disclose: all

line items used to calculate: (i) Adjusted EBITDA and Funds from Operations; and (ii) the updates

and adjustments made to the BEP Management Forecasts during the process leading up to the

execution of the Merger Agreement.

       29.      With respect to the Adjusted BEP Forecasts, the Proxy fails to disclose all line

items used to calculate Adjusted EBITDA and Funds from Operations.

       30.      The disclosure of projections is of the utmost importance to shareholders asked to

dilute their holdings in a Company and forego future growth in the enterprise. Not providing

shareholders a full valuation picture constitutes a material omission. Concerning future events,

uncertain figures, and other so-called soft information, a company may choose silence or speech

elaborated by the factual basis as then known—but it may not choose half-truths. See Campbell v.

Transgenomic, Inc., 916 F.3d 1121 (8th Cir. 2019) (noting that “half-truths” are actionable

misrepresentations under securities laws and collecting cases).

       31.      Second, the Proxy omits material information regarding the analyses performed




                                                7
          Case 1:20-cv-05326-PGG Document 1 Filed 07/10/20 Page 8 of 16




by the Company’s financial advisors in connection with the Proposed Transaction, Morgan Stanley

& Co. LLC (“Morgan Stanley”) and Greentech Capital Advisors Securities, LLC (“Greentech”).

        32.      With respect to Morgan Stanley’s Levered Discounted Cash Flow Analysis (NAV

Model Analysis), the Proxy fails to disclose: (i) all line items used to calculate projected cash flow

to equity; and (ii) the individual calculated inputs and assumptions underlying the discount rates

of 4.1% and 5.1%.

        33.      With respect to Morgan Stanley’s Levered Discounted Cash Flow Analysis (Five-

Year Business Plan Model Analysis), the Proxy fails to disclose: (i) the terminal values for

TerraForm; and the inputs and assumptions underlying the selection of a discount rate range of

4.1% and 5.1%.

        34.      With respect to Morgan Stanley’s Equity Research Analysts’ Price Targets

Analysis, the Proxy fails to disclose: (i) the individual price targets observed; (ii) the reasons for

selecting each price target and the sources thereof; and (iii) the individual calculated inputs and

assumptions underlying selection of the discount rate of 4.6%.

        35.      With respect to Greentech’s Discounted Cash Flow Analysis of TerraForm, the

Proxy fails to disclose: (i) all line items used to calculate cash flow to equity; (ii) the terminal values

for TerraForm; and (iii) the individual calculated inputs and assumptions underlying the selection

of the discount rate range of 5.95% to 6.45% and the perpetual growth rates of 0.75% to 1.25%.

        36.      With respect to Greentech’s Discounted Cash Flow Analysis of BEP, the Proxy

fails to disclose: (i) all line items used to calculate cash flow to equity; (ii) the terminal values for

BEP; and (iii) the individual calculated inputs and assumptions underlying the selection of discount

rate range of 5.92% to 6.42% and the perpetual growth rates of 1.25% to 1.75%.

        37.      With respect to Greentech’s Sum-of-the-Parts Analyses, the Proxy fails to




                                                    8
            Case 1:20-cv-05326-PGG Document 1 Filed 07/10/20 Page 9 of 16




disclose: (i) the cash flows from each project within the TerraForm forecasts; and (ii) the individual

calculated inputs and assumptions underlying the discount rates used in the analyses.

       38.       With respect to Greentech’s Price Targets Analysis, the Proxy fails to disclose: (i)

the individual price targets observed by Greentech in the analysis; and (ii) the reasons for those

selections and their sources.

       39.       Fairness opinions are fundamental to the M&A process and is ultimately what

stockholders rely upon in their determination to vote for or against a transaction. Unfortunately,

fairness opinions are also vulnerable to manipulation, which is why it is of the utmost important

that stockholders have analyses available—such as those omitted here—to determine whether

those metrics are reasonable, or whether they were unreasonably selected in order to obtain a

finding of fairness. In valuing transactions such as these, it becomes all the more critical. As one

highly respected professor explained in one of the most thorough law review articles regarding the

fundamental flaws of fairness opinions, in a financial analysis a banker takes management’s

forecasts, and then makes several key choices “each of which can significantly affect the final

valuation.” Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such

choices include “the appropriate discount rate, and the terminal value…” Id. As Professor Davidoff

explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value. For example, a change in the
       discount rate by one percent on a stream of cash flows in the billions of dollars can
       change the discounted cash flow value by tens if not hundreds of millions of
       dollars….This issue arises not only with a discounted cash flow analysis, but with
       each of the other valuation techniques. This dazzling variability makes it difficult
       to rely, compare, or analyze the valuations underlying a fairness opinion unless full
       disclosure is made of the various inputs in the valuation process, the weight
       assigned for each, and the rationale underlying these choices. The substantial
       discretion and lack of guidelines and standards also makes the process vulnerable
       to manipulation to arrive at the “right” answer for fairness. This raises a further
       dilemma in light of the conflicted nature of the investment banks who often provide



                                                  9
           Case 1:20-cv-05326-PGG Document 1 Filed 07/10/20 Page 10 of 16




          these opinions.

Id. at 1577-78. Therefore, in order for stockholders to determine how to vote they need access to

the above information, and the omission of these metrics makes each financial analysis identified

inherently misleading.

          40.     In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure

of the foregoing material information prior to the Shareholder Vote, Plaintiff will be unable to cast

an informed vote regarding the Proposed Transaction, and is thus threatened with irreparable harm,

warranting the injunctive relief sought herein.

                                               COUNT I

           Against All Defendants for Violations of Section 14(a) of the Exchange Act

          41.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          42.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          43.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any




                                                   10
        Case 1:20-cv-05326-PGG Document 1 Filed 07/10/20 Page 11 of 16




material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       44.      The omission of information from a proxy will violate Section 14(a) if other SEC

regulations specifically require disclosure of the omitted information.

       45.      Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical

information to shareholders.

       46.      In so doing, Defendants made misleading statements of fact and/or omitted

material facts necessary to make the statements made not misleading. Each of the Individual

Defendants, by virtue of their roles as officers and/or directors, were aware of the omitted

information but failed to disclose such information, in violation of Section 14(a). The Individual

Defendants were therefore negligent, as they had reasonable grounds to believe material facts

existed that were misstated or omitted from the Proxy, but nonetheless failed to obtain and

disclose such information to the Company’s shareholders although they could have done so

without extraordinary effort.

       47.      The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction. Further, the Individual Defendants were privy to and had knowledge of

the financial projections and the details surrounding the process leading up to the signing of the

Merger Agreement. The Individual Defendants knew or were negligent in not knowing that the




                                                11
         Case 1:20-cv-05326-PGG Document 1 Filed 07/10/20 Page 12 of 16




material information identified above has been omitted from the Proxy, rendering the sections of

the Proxy identified above to be materially incomplete and misleading. Indeed, the Individual

Defendants were required to, separately, review the financial advisors’ analyses in connection

with their receipt of the fairness opinions, question the financial advisors as to their derivation of

fairness, and be particularly attentive to the procedures followed in preparing the Proxy and

review it carefully before it was disseminated, to corroborate that there are no material

misstatements or omissions.

       48.       The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy

or failing to notice the material omissions in the Proxy upon reviewing it, which they were

required to do carefully as the Company’s directors. Indeed, the Individual Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and

preparation and review of the Company’s financial projections.

       49.       TerraForm is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

       50.       The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of his right to cast an informed vote on the Proposed Transaction if such

misrepresentations and omissions are not corrected prior to the special meeting of TerraForm’s

shareholders. Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                  12
           Case 1:20-cv-05326-PGG Document 1 Filed 07/10/20 Page 13 of 16




                                            COUNT II

   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

          51.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          52.   The Individual Defendants acted as controlling persons of TerraForm within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of the Company, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          53.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          54.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.

          55.   In addition, as the Proxy sets forth at length, and as described herein, the




                                                 13
           Case 1:20-cv-05326-PGG Document 1 Filed 07/10/20 Page 14 of 16




Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or

gave their input on the content of those descriptions.

          56.    By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

          57.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          58.    Plaintiff has no adequate remedy at law. Only through the exercise of this

Court’s equitable powers can Plaintiff be fully protected from the immediate and irreparable

injury that Defendants’ actions threaten to inflict.

                                             COUNT III

                    (Against the Individual Defendants for Breach of Their
                            Fiduciary Duty of Candor/Disclosure)

          59.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

          60.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          61.    By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff a fiduciary duty of candor/disclosure, which required them to



                                                  14
         Case 1:20-cv-05326-PGG Document 1 Filed 07/10/20 Page 15 of 16




disclose fully and fairly all material information within their control when they sought

shareholder action, and to ensure that the Proxy did not omit any material information or contain

any materially misleading statements.

       62.       As alleged herein, the Individual Defendants breached their duty of

candor/disclosure by approving and/or causing the materially deficient Proxy to be disseminated

to Plaintiff and the Company’s other public stockholders.

       63.       The misrepresentations and omissions in the Proxy are material, and Plaintiff

will be deprived of his right to cast an informed vote if such misrepresentations and omissions

are not corrected prior to the Shareholder Vote. Where a shareholder has been denied one of the

most critical rights he or she possesses—the right to a fully informed vote—the harm suffered is

an individual and irreparable harm.

       64.       Plaintiff has no adequate remedy at law. Only through the exercise of this

Court’s equitable powers can Plaintiff be fully protected from the immediate and irreparable

injury that Defendants’ actions threaten to inflict.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the special meeting of TerraForm shareholders to vote on the Proposed

Transaction or consummating the Proposed Transaction, until the Company discloses the material

information discussed above which has been omitted from the Proxy;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable




                                                  15
        Case 1:20-cv-05326-PGG Document 1 Filed 07/10/20 Page 16 of 16




attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.


Dated: July 10, 2020                                MONTEVERDE & ASSOCIATES PC
                                                      /s/ Juan E. Monteverde
                                                    Juan E. Monteverde (JM-8169)
                                                    The Empire State Building
                                                    350 Fifth Avenue, Suite 4405
                                                    New York, NY 10118
                                                    Tel: (212) 971-1341
                                                    Fax: (212) 202-7880
                                                    Email: jmonteverde@monteverdelaw.com

                                                    Attorneys for Plaintiff




                                                 16
